DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claim
Claims 1-4, 19-28 are rejected.
Claims 5-18 are objected to.

Allowable Subject Matter
Claims 5-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 19-20, 22-25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhe et al (US PUB 20110062573, hereinafter Zhe73) in view of Yeh et al (US PUB 20130140655, hereinafter Yeh55).
Regarding claim 1, Zhe73 discloses a sound producing package structure configured to produce sound (see at least the abstract and figure 3), comprising: a substrate (e.g. a substrate PCB 10); a sound producing component (e.g. MEMS Microphone 40) disposed on the substrate (see figure 3), and the sound producing component configured to generate an acoustic wave (inherent) corresponding to an input audio signal (see Zhe73, [0049], [0052] and [0054]-[0059], figures 3A-3F).
Zhe73 does not explicitly disclose a conductive adhesive layer disposed between the substrate and the sound producing component by a surface mount technology (SMT).
However, Yeh55 in the same field of endeavor teaches a sound producing package structure (see at least the abstract) comprising a substrate (e.g. a substrate 202) and a sound producing component (e.g. a MEMS chip 216), (see figure 2), wherein a conductive adhesive layer (e.g. a conductive glue layer 230) is disposed between the substrate and the sound producing component by a surface mount technology (see Yeh, [0008], [0019] and [0021] and figure 2). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing of the present invention to incorporate a conductive adhesive between the substrate and the sound producing component as taught by Yeh55 in teachings of soldering, and thereby further simplifies the manufacturing process and also reduce the overall size of the package as may be desired.
Regarding claim 3, Zhe73 as modified by Yeh55 discloses the sound producing package structure of claim 1, wherein the sound producing component is a package structure of a micro electro mechanical system (MEMS) structure (see [0049] and figure 3D).

Regarding claim 4, Zhe73 as modified by Yeh55 discloses the sound producing package structure of claim 1, wherein the substrate has at least one substrate opening (e.g. opening 15) and at least one substrate conductive pad (e.g. a gold pad 43), the sound producing component covers each of the at least one substrate opening, the conductive adhesive layer comprises at least one conductive structure (e.g. a gold wire 46), the sound producing component is electrically connected (e.g. via gold wires 44 and 46) to the at least one substrate conductive pad of the substrate through the at least one conductive structure, and each of the at least one conductive structure is directly in contact with the sound producing component and one of the at least one substrate conductive pad (see [0055]-[0056] and figure 3D).

Regarding claim 19, Zhe73 as modified by Yeh55 discloses the sound producing package structure of claim 1, wherein the conductive adhesive layer (conductive glue 230) further comprises an enclosing ring structure directly in contact with the substrate (substrate 202) and the sound producing component (see Yeh55, figure 2A), the substrate has at least one substrate opening (e.g. opening 210), and each of the at least one substrate opening of the substrate is surrounded by the enclosing ring structure (see Yeh55, figures 2 and 2A).

claim 20, Zhe73 as modified by Yeh55 discloses the sound producing package structure of claim 1, further comprising an outer casing (e.g. an outer housing 104) having at least one outlet opening (e.g. sound-opening 112), wherein the sound producing component (e.g. MEMS 116) is inside the outer casing (see Yeh55, figure 1), and the acoustic wave generated by the sound producing component propagates through the at least one outlet opening (inherent), (see Yeh55, [0006] and figure 1).

Regarding claim 22, Zhe73 as modified by Yeh55 discloses the sound producing package structure of claim 1, wherein the conductive adhesive layer (e.g. conductive glue layer 230) comprises a solder material (e.g. a solder ball), (see Yeh55, [0022] and figure 2).

Regarding claim 23, Zhe73 as modified by Yeh55 discloses the sound producing package structure of claim 1, wherein the substrate is a rigid circuit board or a flexible circuit board (e.g. printed circuit board, PCB 10), (see Zhe73, [0050] and figure 3).

Regarding claim 24, Zhe73 discloses a method for packaging a sound producing package structure (see at least the abstract and figure 3), comprising: providing a substrate (e.g. a substrate PCB 10); forming a sound producing component (e.g. MEMS Microphone 40), wherein the sound producing component is configured to generate an acoustic wave (inherent) corresponding to an input audio signal; and disposing the sound producing component on the substrate (see Zhe73, [0049], [0052] and [0054]-[0059], figures 3A-3F). 
Zhe73 does not explicitly disclose that the sound producing component (MEMS 40) is disposed on the substrate via a conductive adhesive layer by using a surface mount technology.
However, Yeh55 in the same field of endeavor teaches a sound producing package structure (see at least the abstract) comprising a substrate (e.g. a substrate 202) and a sound producing component (e.g. a MEMS chip 216), (see figure 2), wherein a conductive adhesive layer (e.g. a conductive glue layer 230) is disposed between the substrate and the sound producing component by a surface mount technology (see Yeh, [0008], [0019] and [0021] and figure 2). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing of the present invention to incorporate a conductive adhesive between the substrate and the sound producing component as taught by Yeh55 in teachings of Zhe73 so as to achieve electrical connection between the MEMS component and the circuitry on the substrate without the use of soldering, and thereby further simplifies the manufacturing process and also reduce the overall size of the package as may be desired.

Regarding claim 25, Zhe73 as modified by Yeh55 discloses the method of claim 24, wherein a first chamber and a second chamber are formed within the sound producing component and separated by a membrane (e.g. a first and a second chambers respectively above and below membrane 118) of the sound producing component (MEMS 216), and the method comprises: forming at least one substrate opening (e.g. opening 210) on the substrate (see Yeh55, figures 2 and 3); and forming an enclosing ring structure (e.g. enclosing ring 230) directly in contact with the substrate and a base of the sound producing component; wherein the conductive adhesive layer (e.g. conductive glue layer 230) comprises the enclosing ring structure; wherein the at least one substrate opening is surrounded by the enclosing ring structure, such that the first chamber and the second chamber are isolated (see Yeh55, [0021], figures 2 and 3).

Regarding claim 28, Zhe73 as modified by Yeh55 discloses the method of claim 24, wherein the step of forming the sound producing component comprises: providing a cap (e.g. a top cover 20); and adhering the cap to the base (substrate 10) by using the surface mount technology (see Zhe73, [0049] and [0053], and figure 3).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhe73 in view of Yeh55 as applied to claim 1 above, and further in view of Yoo (US PUB 20210009407, hereinafter Yoo07).
Regarding claim 2, Zhe73 as modified by Yeh55 discloses the sound producing package structure of claim 1, but fails to explicitly disclose wherein each material contained in the sound producing component has a heat resistant temperature which has an upper bound higher than a highest process temperature of the surface mount technology.
However, Yoo07 in the same field of endeavor teaches that it is well known in the art for surface mounted technology (SMT) process to generate a high-temperature heat as demonstrated in [0003] and [0008]. Thus, an artisan would found it obvious to provide MEMS material having high temperature tolerance during SMT process so as to avoid damaging the material. 

Claims 21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhe73 in view of Yeh55 as applied to claims 1 and 24 above, and further in view of Makihata et al (US PUB 20100167799, hereinafter Makihata). 
Regarding claim 21, Zhe73 as modified by Yeh55 discloses the sound producing package structure of claim 20, but fails to explicitly disclose further comprising a gasket disposed between the sound producing component and the outer casing, and the gasket surrounds the at least one outlet opening.
However, Makihata in the same field of endeavor teaches that it is well known in the art to provide a gasket (e.g. a gasket 154) between sound producing component (e.g. a MEMS chip 102) and the outer casing (e.g. outer casing 151), and the gasket surrounds the at least one outlet opening (e.g. opening 152) as demonstrated in [0019], [0057] and [0068]-[0073], figures 2 and 5. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a gasket between the MEMS component and the outer as taught by Makihata in the teachings of Zhe73 in view of 

Regarding claim 26, Zhe73 as modified by Yeh55 discloses the method of claim 24, wherein a first chamber and a second chamber are formed within the sound producing component and separated by a membrane (e.g. a first and a second chambers respectively above and below membrane 118) of the sound producing component (MEMS 216), (see Yeh55, figures 2 and 3), and the method comprises: providing an outer casing (e.g. casing 104) with at least one outlet opening, wherein the sound producing component is disposed inside the outer casing (see Yeh55, figure 1), and the acoustic wave generated by the sound producing component propagates through the at least one outlet opening (see Yeh55, [0006], [0021], figures 1 and 2).
The combination of Yeh73 and Zhe55 fails to explicitly disclose disposing a gasket between the sound producing component and the outer casing, wherein the at least one outlet opening is surrounded by the gasket, such that the first chamber and the second chamber are isolated. 
However, Makihata in the same field of endeavor teaches that it is well known in the art to provide a gasket (e.g. a gasket 154) between sound producing component (e.g. a MEMS chip 102) and the outer casing (e.g. outer casing 151), and the gasket surrounds the at least one outlet opening (e.g. opening 152) as demonstrated in [0019], [0057] and [0068]-[0073], figures 2 and 5. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a gasket between the MEMS component and the outer as taught by Makihata in the teachings of Zhe73 in view of Yeh55 so as to achieve airtightness between the outer casing and the MEMS component, and thereby further improving the acoustic characteristics of the MEMS component. 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhe73 in view of Yeh55 as applied to claim 24 above, and further in view of Takegawa (US PUB 20080168887, hereinafter Takegawa).
Regarding claim 27, Zhe73 as modified by Yeh55 discloses the method of claim 24, wherein the sound producing component comprises a base (e.g. substrate 10) and a first membrane (e.g. membrane 118), (see Yeh55, figure 2).
The combination of Zhe73 and Yeh55 fails to explicitly disclose: the method comprises: forming a first base opening; wherein a first opening distance is between a center of the first base opening and a first side-edge of the first membrane, a second opening distance is between the center of the first base opening and a second side-edge of the first membrane, and the first side-edge is opposite to the second side-edge; wherein a ratio of the first opening distance to the second opening distance is equal to a golden ratio.
However, Takegawa in the same field of endeavor (sound production) teaches that it is well known in the art to apply golden ratio in defining the location of acoustic or sound openings relative to a sound-generating membrane as demonstrated in [0024]-[0028], figures 2-5. Therefore, it would have been obvious to any person having an ordinary skill in the to incorporate the Golden Ratio to determine the location of the sound opening as taught by Takegawa in the teachings of Zhe73 in view of Yeh55 so as to achieve optimal sound qualities, and thereby further enhancing the listening experience of the user.  

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.